Citation Nr: 0930743	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  04-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, to include recurrent dislocations with 
glenohumeral arthritis, status post Bristol repair, currently 
rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from October 1972 to 
September 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Detroit, Michigan.  

The record reflects that service connection for a left 
shoulder disability was granted via a July 1979 RO decision.  
A 10 percent disability rating was assigned.  In December 
1998, the RO granted an increased rating to 20 percent.  The 
20 percent rating was continued by RO decisions of October 
2001, July 2002, and the current March 2004 decision being 
considered by the Board on appeal.

Upon reviewing the claim, the Board issued a decision on the 
merits of the appellant's claim in August 2007.  The Board 
found that the evidence did not support the granting of a 
rating in excess of 20 percent for a left shoulder 
disability.  The appellant was notified of that decision and 
he appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  The Court reviewed 
the Board's decision and subsequently vacated and remanded 
the Board's decision.  The Court found, through its 
endorsement of a Joint Motion for Remand, that the Board 
should have discussed the effect of pain on the appellant's 
disability along with any additional, and separate, ratings 
that could be assigned for the disability.  The claim was 
then returned to the Board for further action.

Following a review of the Court's pronouncements, the Board 
remanded the claim to the RO via the Appeals Management 
Center (AMC) in July 2008.  The purpose of that remand was to 
ensure that the appellant was given proper notice of how he 
could prevail on his claim and to also have the appellant 
undergo another orthopedic examination of the left shoulder.  
The record reveals that the additional notice was provided to 
the appellant, his medical treatment records from the local 
VA Medical Center (VAMC) have been obtained and included in 
the claims folder, and a VA examination of the left shoulder 
was accomplished.  The claim has been subsequently returned 
to the Board for appellate review.  

The Board notes that, in July 2004, the appellant filed a 
claim of entitlement to a nonservice-connected pension.  A 
review of the record reveals that this issue has not been 
developed.  Accordingly, the matter is referred to the RO for 
such further action as may be appropriate.


FINDINGS OF FACT


1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The appellant's left shoulder disability is manifested by 
complaints of pain and moderately severe limitation of 
movement.  However, it has not shown evidence of fibrous 
union, nonunion or loss of head of the humerus.  Also, the 
appellant does not suffer from ankylosis or impairment of the 
humerus, ankylosis of the scapulohumeral articulation, 
nonunion of the humerus or fibrous union of the humerus.  
There is no evidence of loss of head of the humerus or flail 
shoulder.


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
rating criteria for a 30 percent disability evaluation, but 
no higher, for a left shoulder disability have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 5201 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the appellant by the AMC in July 2008.  This letter was 
promulgated prior to the Board issuing a decision on the 
merits of the appellant's claim.  This letter informed the 
appellant of what evidence was required to substantiate the 
claim for an increased evaluation, and of his, and VA's, 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AMC/AOJ.  

The Federal Circuit Court and the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the appellant's available medical treatment 
records and those other records that the VA was made aware 
thereof.  

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2008).  The record indicates that the appellant 
has undergone a number of examinations and the results from 
those exams have been included in the claims folder for 
review.  The most recent of those medical examinations 
occurred in October 2008.  The examinations involved a review 
of the claims file, a thorough examination of the appellant, 
and an opinion that was supported by sufficient rationale.  
Therefore, the Board finds that the examinations are adequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a 
fully informed evaluation of the claim).  Given the 
foregoing, the Board finds that the VA has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the appellant's 
claim.

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
his obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant has proffered documents and statements 
in support of his claim.  It seems clear that the VA has 
given the appellant every opportunity to express his opinions 
with respect to the issue now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.

Additionally, the Board finds there has been substantial 
compliance with its July 2008 remand instructions.  The Board 
notes that the Court has recently noted that "only 
substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall violation when the examiner made the 
ultimate determination required by the Board's remand, 
because such determination "more than substantially complied 
with the Board's remand order").  The record indicates that 
the AMC scheduled the appellant for a medical examination and 
the appellant attended that examination.  The results were 
then returned to the AMC and the AMC issued a rating in the 
form of a Supplemental Statement of the Case (SSOC) after 
reviewing the results of that examination.  Based on the 
foregoing, the Board finds that the AMC substantially 
complied with the mandates of its remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (finding that a remand by 
the Board confers on the appellant the right to compliance 
with the remand orders).  Therefore, in light of the 
foregoing, the Board will proceed to review and decide the 
claim based on the evidence that is of record consistent with 
38 C.F.R. § 3.655 (2008).

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) appellant status; 2) existence of a 
disability; (3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the appellant was provided with 
Dingess-type notice via a letter that was sent to him by the 
AMC in July 2008.  Because this notice has been provided, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the claim.  In sum, the 
claimant was provided the information necessary such that any 
defective predecisional notice error was rendered non-
prejudicial in terms of the essential fairness of the 
adjudication.  Thus, the Board finds that although there may 
be a VCAA deficiency, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
this error was not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased rating claims.  He has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 
384, at 393 (1993).

As reported above, during the course of this appeal the case 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) was 
promulgated by the Court.  According to this case, for an 
increased-compensation claim, section 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.

In this case, the appellant was provided pertinent 
information in the VCAA notice cited above and in subsequent 
statement of the case (SOC) and supplemental statements of 
the case (SSOCs).  Moreover, a Vazquez specific letter was 
given to the appellant in July 2008.  He was informed of the 
necessity of providing on his own or by VA, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; and examples of 
pertinent medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to increased compensation.

In the case currently before the Board, the Vazquez letter 
did make specific reference to the diagnostic code that can 
be used to evaluate a shoulder disability.  In Sanders v. 
Nicholson, No. 2006-7001 (Fed. Cir. May 16, 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no error.  See 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

The Court has stated that "Nothing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores.

The claimant and his representative have demonstrated that 
there was actual knowledge of what was needed to establish 
the claim.  Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007); see also Short Bear v. Nicholson, 
19 Vet. App. 341, 344 (2005).  The mere act of submitting 
evidence does not demonstrate actual knowledge.  See Vazquez-
Flores.  In this instance, the appellant demonstrated his 
awareness through the various submissions he has made to the 
VA over the long course of this appeal.  Also, he 
demonstrated actual knowledge when he was discussing with the 
RO and the examining physicians the manifestations and 
symptoms produced by his condition.  The appellant further 
insinuated through his written statements that he was aware 
of what was required in order for an evaluation in excess of 
20 percent to be assigned.

Accordingly, the Board finds that the essential fairness was 
maintained in this case as the claimant has demonstrated 
actual knowledge of the evidence, which was needed to 
establish the claim, and since VA has obtained all relevant 
evidence.  The claimant demonstrated an understanding of the 
evidence required to substantiate the higher rating sought 
and that a higher rating would be assigned based on the 
pertinent diagnostic criteria.  The claimant discussed the 
pertinent criteria and submitted supporting evidence and he 
has indicated that there was no further evidence to submit.  
The criteria were discussed in the SOC and the SSOCs and the 
claimant was told why a higher rating was not warranted under 
the criteria.

The appellant has requested that his left shoulder disability 
be assigned a disability rating in excess of 20 percent.  
Disability evaluations are determined by evaluating the 
extent to which the appellant's service-connected 
disabilities affect the ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2008).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2008) requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2008) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the appellant working or seeking work.  38 
C.F.R. § 4.7 (2008) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2008).  With respect to the main issue before 
the Board, the appeal does not stem for a disagreement with 
an evaluation assigned in connection with the original grant 
of service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are not for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Court has also held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  Id.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (2008).

The appellant has come before the VA claiming that his left 
shoulder, which is his minor or nondominant shoulder, 
disability has become more disabling, and as such, a 
disability rating in excess of 20 percent should be assigned.  
The appellant's shoulder disability has been rated in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5201 (2008), which provides that 
limitation of motion of the major or minor arm at shoulder 
level warrants a 20 percent disability rating.  The left 
shoulder is the minor arm.  Limitation of motion of the minor 
arm midway between the side and shoulder level warrants a 20 
percent disability rating.  A 30 percent rating is warranted 
when there is limitation of motion to 25 degrees from the 
side.  Under Diagnostic Code 5203, for impairment of the 
clavicle or scapula in the major or minor arm, a 10 percent 
rating is granted for malunion or nonunion without loose 
movement; a 20 percent rating is granted for nonunion with 
loose movement or for dislocation.  38 C.F.R. Part 4, 
Diagnostic Code 5203 (2008).

Normal ranges of upper extremity motion are defined by VA 
regulation as follows: forward elevation (flexion) from zero 
to 180 degrees; abduction from zero to 180 degrees; and 
internal and external rotation to 90 degrees.  Lifting the 
arm to shoulder level is lifting it to 90 degrees.  See 38 
C.F.R. § 4.71, Plate I (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or misaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59 
(2008).

In evaluating increased rating claims, the Board will also 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45 (2008).  
Under 38 C.F.R. § 4.40 (2008), functional loss or weakness 
due to pain supported by adequate pathology and evidenced by 
the visible behavior of the appellant is deemed a serious 
disability.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the necessary evidence 
required for a full evaluation of orthopedic disabilities.  
The Court, in DeLuca, held that ratings based on limitation 
of motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 
4.45.  It was also held that the provisions of 38 C.F.R. § 
4.14 (avoidance of pyramiding) do not forbid consideration of 
a higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  However, the Board 
notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 (2008) should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

While serving on active duty, the appellant suffered an 
injury of the left shoulder.  The injury required that 
surgery be performed on the shoulder to remove a piece of 
chipped bone.  Another surgery was accomplished to stabilize 
the shoulder after it had dislocated.  

After the service member was released from active duty, he 
applied for VA compensation benefits for his left shoulder.  
The appellant underwent a VA examination of his shoulder and 
the results, along with the appellant's service medical 
treatment records, were forwarded and reviewed by the RO.  
Subsequently service connection was granted for recurrent 
dislocation post operative Bristol repair with limitation of 
motion of the left shoulder.  The grant was accomplished via 
a rating action issued in July 1979.  A 10 percent rating in 
accordance with the diagnostic criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 5203 (1978) was assigned.

For nearly twenty years the disability rating remained at 10 
percent.  Then, in a rating action issued in December 1998, 
the rating was increased to 20 percent.  The diagnostic code 
that the condition was rated under was switched to 38 C.F.R. 
Part 4, Diagnostic Code 5201 (1998).  

The appellant has since submitted a claim for benefits asking 
that his left shoulder condition be assigned a rating in 
excess of 20 percent.  He has contended that his service-
connected left shoulder disability had worsened because 
arthritis had developed in the shoulder and he was in 
constant pain.

In conjunction with his claim for benefits, the appellant 
underwent a VA examination in January 2004.  The examiner was 
accomplished by the physician who had examined the appellant 
in November 1998, August 2001, and again in June 2002.  Prior 
to the exam, the appellant complained of pain with 
restrictions in his range of motion of the shoulder.  He 
stated that the pain was interrupting his sleep, he was 
unable to move his left arm over his head, and he could no 
longer lift anything in excess of fifteen to twenty pounds.  
It was averred that the pain had become much more 
excruciating since 2001 and 2002.  

Upon examining the appellant, the physician observed that the 
appellant did not appear to be in any pain and that his 
walking stride was not modified in any manner as a result of 
the shoulder injury.  Examination of the left shoulder 
revealed normal contour without any deformity or swelling.  
There was tenderness across the shoulder, mainly in front.  
Range of motion was abduction at 85 degrees with complaint of 
pain, and forward flexion of 60 degrees also with complaint 
of pain.  External rotation was 60 degrees, and internal 
rotation was 75 degrees.  Also reported was crepitus upon 
movement of the shoulder.  Power against resistance was 
moderate with complaint of pain.  Movement against gravity 
was adequate and the apprehension test was negative.

X-ray films of the left shoulder revealed status post surgery 
for recurrent dislocation of the glenohumeral joint.  There 
was evidence of glenohumeral arthritis.  There was also 
evidence of surgery for acromioclavicular joint pathology and 
excision of the lateral end of the clavicle could be 
visualized.  There was some deformity of the proximal humerus 
which appeared to be a developmental condition. 

The VA doctor diagnosed the appellant as having a left 
shoulder disability.  It was described as status post surgery 
acromioclavicular joint, as well as glenohumeral joint with 
post-traumatic glenohumeral arthritis.  The doctor noted that 
there was developmental deformity of the proximal humerus.

A second VA orthopedic examination was accomplished in 
October 2008.  The examiner noted in the history and 
complaints portion of the exam that the appellant complained 
of pain, but no instability, and a reduction in the range of 
motion after extended use of the shoulder.  Upon examining 
the appellant, the doctor wrote:

Left shoulder examination reveals normal 
contour.  There is no deformity or 
swelling.  There are two surgical scars, 
one transversely over the AC joint and 
the other is along the axillary line.  
They are both well healed and do not 
interfere with movement.  There is no 
muscle atrophy.  He complains of pain 
anteriorly and at the AC joint.  Active 
and passive range of motion reveal 
abduction 90 degrees (normal 0-180 
degrees), forward flexion 90 degrees with 
complaint of pain (normal 0-180 degrees), 
external rotation 60 degrees with the 
complaint of pain at the end of motion 
(normal 0-90 degrees), and internal 
rotation 60 degrees with complaint of 
pain (normal 0-90 degrees).  There is 
crepitation on movement of the shoulder 
joint with pain, but there is no 
instability.  Degree of additional loss 
of motion during flare-up could [not] be 
determined since veteran did not have a 
flare-up at the time of this examination.  
Neurovascular status is intact.  There is 
no evidence of any nerve involvement.  

X-ray films of the left shoulder indicated that there were 
degenerative changes in the joint.  The doctor further 
concluded that there was "functional limitation due to 
limited movement" of the left shoulder.  Nevertheless, it 
was also written that there was no additional loss of motion 
due to pain, fatigue, weakness, or lack of coordination on 
repetitive use of the shoulder.  Moderate functional 
impairment was diagnosed.  It is specifically noted that 
there is no indication that the appellant has suffered from 
dislocation or subluxation of the shoulder and that he has 
not used an orthotic appliance for support purposes.



Range of motion studies of the left shoulder have produced 
the following results:

Date
Abduction
Forward 
Flexion
Internal 
Rotation
External 
Rotation
November 
1998
90 degrees 
with pain
100 
degrees
75 degrees

August 2001
85 degrees 
with pain
75 degrees 
with pain
75 degrees
65 degrees
June 2002
80 degrees 
with pain
75 degrees 
with pain
75 degrees
45 degrees
January 2004
85 degrees 
with pain
60 degrees 
with pain
75 degrees
60 degrees
October 2008
90 degrees
90 degrees 
with pain
60 degrees 
with pain
60 degrees 
with pain

A review of the appellant's VA medical treatment records 
indicate that during the period of this appeal, the appellant 
has sought repeated treatment for his left shoulder 
disability.  He has complained of pain emanating from the 
joint and pain when moving his left arm over his head.  More 
recent medical records, from September 2008, reflect that the 
appellant had been undergoing physical therapy for the left 
shoulder disability.  Additionally, the treatment records 
indicate the presence of moderate to severe crepitus and 
arthritis has been reported on x-ray film results.  The 
constant in the records are the appellant's complaints of 
pain and restriction of movement of the shoulder.  It is 
further recognized that during the course of the appeal, the 
appellant has consistently sought treatment, whether it be in 
the form of medications or physical therapy or simply by 
review by a medical professional, with respect to his 
shoulder.  Such action has been noted in the history portions 
of all of the VA-sponsored medical examination reports.

As previously reported, a 20 percent disability rating has 
been assigned.  The evidence clearly indicates that since the 
appellant applied for an increased evaluation, that he has, 
at least, moderate limitation of motion of the left shoulder.  
However, there is no indication from the record that the 
appellant now suffers from a flail shoulder, nonunion of the 
humerus, or fibrous union of the humerus.  Additionally, 
there is no evidence of record suggesting or indicating that 
there is even recurrent dislocation of the left shoulder.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Upon 
reviewing the longitudinal record in this case, it is the 
determination of the Board that the evidence does support an 
evaluation of 30 percent pursuant to the rating criteria 
found at 38 C.F.R. Part 4, Diagnostic Code 5201 (2008).  The 
medical examinations do show that there is moderate to 
moderately severe limitation of motion of the left shoulder.  
Moreover, he suffers from pain and VA doctors have concluded 
that there is, at least, moderate functional loss of the 
shoulder.  Moreover, tenderness in the shoulder has been 
consistently shown and complained thereof.  Resolving the 
benefit-of-the-doubt in the appellant's favor, the Board 
concludes that, when functional loss due to pain and weakness 
under 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2008) is considered, 
along with the restriction of movement of the shoulder, a 30 
percent evaluation is warranted.

Nevertheless, does the evidence support an evaluation in 
excess of 30 percent at any time during the course of the 
appeal?  It is the conclusion of the Board that the evidence 
does not.  In this regard, the Board notes the lack of 
evidence of such findings as neurological impairment, loss of 
strength, and/or muscle atrophy.  In summary, when the range 
of motion of the left shoulder is considered together with 
the evidence showing functional loss, to include the lack of 
clinical findings pertaining to neurological deficits, muscle 
strength, and muscle atrophy, the preponderance of the 
evidence is against a rating in excess of 30 percent.  
Moreover, the medical evidence fails to show that the 
appellant suffers any additional functional loss and/or 
limitation of motion during flare-ups or with use that would 
qualify the appellant for an evaluation in excess of 30 
percent.

The Board notes that while x-ray films have shown that the 
appellant now suffers from arthritis of the joint, a separate 
rating for arthritis, based on limitation of motion, has not 
been assigned as such an assignment would be pyramiding and 
not allowed by 38 C.F.R. § 4.14 (2008).  Additionally, a 
separate rating for scars secondary to the Bristol repair 
have not been assigned because the scars are minimal, 
nontender to the touch, and do not manifest themselves to a 
compensable degree in accordance with the diagnostic criteria 
used to evaluate scars.  

The Board has also considered whether the appellant is 
entitled to an extraschedular evaluation.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  According to the regulation, an extraschedular 
disability rating is warranted based upon a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether an appellant is entitled 
to an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a appellant's disability picture and that picture 
has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the appellant's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left shoulder disability is inadequate.  A 
comparison between the level of severity and symptomatology 
of the appellant's left shoulder condition with the 
established criteria found in the rating schedule for 
shoulder disabilities shows that the rating criteria 
reasonably describes the appellant's disability level and 
symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the appellant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
appellant has required frequent hospitalizations for his left 
shoulder disability.  Indeed, it does not appear from the 
record that he has been hospitalized at all for that 
disability.  Additionally, there is not shown to be evidence 
of marked interference with employment solely due to the 
disability.  There is nothing in the record which suggests 
that the service-connected left shoulder disorder has 
markedly impacted his ability to perform a job.  Moreover, 
there is no evidence in the medical records of an exceptional 
or unusual clinical picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) (2008) is not warranted.

Additionally, the Board has considered whether it is 
appropriate to assigned "staged ratings," in accordance 
with Fenderson and Hart et al.  The Board finds that the 
medical evidence demonstrates consistently and throughout 
that the appellant meets the criteria for a 30 percent 
rating, but no higher, from the date of his claim.  
Therefore, the assignment of staged evaluations in this case 
is not necessary.


ORDER

A disability evaluation of 30 percent for a left shoulder 
disability, to include recurrent dislocations with 
glenohumeral arthritis, status post Bristol repair, is 
granted, subject to the controlling criteria applicable to 
the payment of monetary awards.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


